Cite as 2017 Ark. App. 117


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I

                                        No.   CV-16-107

LESTER FULMER, ROB BENTLEY,     OPINION DELIVERED: MARCH 1, 2017
ROBERT BEST, AND CARL CHILSON
                     APPELLANTS APPEAL FROM THE CLEBURNE
                                COUNTY CIRCUIT COURT
V.                              [NO. 12CV-12-177-4]
WILLIAM HURT, MICHAEL HOOVER,    HONORABLE TIM WEAVER,
AND MOBILITY LIFT SYSTEMS, LLC   JUDGE
                       APPELLEES
                                 AFFIRMED



                              ROBERT J. GLADWIN, Judge

        Appellants Lester Fulmer, Rob Bentley, Robert Best, and Carl Chilson appeal the

 October 8, 2015 order entered by the Cleburne County Circuit Court granting the motion

 for summary judgment filed by appellees William Hurt, Michael Hoover, and Mobility Lift

 Systems, LLC (“MLS”). On appeal, appellants argue that the trial court imposed a higher

 standard of misconduct by appellees needed to support piercing the corporate veil than is

 required by Arkansas law. This appeal initially arose from an earlier lawsuit and related

 appeals 1 in the Cleburne County Circuit Court between the plaintiffs/appellants and Hurt-

 Hoover Investments, LLC (“HHI”) d/b/a MLS, of which individual defendants/appellees

 Hurt and Hoover are the sole members.


        1
          See Hurt-Hoover Investments, LLC v. Fulmer, 2013 Ark. App. 621 (Hurt-Hoover I),
 affirming a jury verdict of $651,490 entered in favor of appellants in a suit filed for breach
 of contract against HHI, and ultimately affirmed by Hurt-Hoover Investments, LLC v. Fulmer,
 2014 Ark. 461, 448 S.W.3d 696 (Hurt-Hoover II).
                                Cite as 2017 Ark. App. 117

                                          I. Facts

       The events leading to this particular appeal began with the signing of an “Interests

Purchase and Sale Agreement” (“Agreement”) dated June 19, 2008, between appellants and

HHI. In the Agreement, appellants agreed to sell, and HHI agreed to purchase, all the

interests of appellants in H2O Lifts and Ramps, LLC (“H2O”), of which appellants were

the sole owners.

       HHI agreed to pay appellants $955,000, with an initial payment of $400,000 in cash

at closing, and the remaining $550,000 to be paid by promissory notes from HHI to the

respective appellants as follows: (i) Lester Fulmer, $249,750; (ii) Rob Bentley, $194,250;

(iii) Robert Best, $55,500; and (iv) Carl Chilson, $55,500. Each note was to be paid in

thirty-six monthly installments, starting October 1, 2008, and continuing on the first day of

each month thereafter until September 1, 2011, when the final installments of all remaining

principal were due.

       The Agreement was drafted by HHI’s attorney, Robert Jones, at the request of

Hoover. Hoover specifically directed Jones to include a right of HHI to offset against

appellants’ promissory notes in the Agreement. In addition, Jones included the procedure

that HHI would follow to assert any offsets.

       Appellants were not represented by counsel in the negotiation and execution of the

Agreement, and the terms of the indemnity provisions therein were not explained to them

at closing. Immediately after the closing on June 19, 2008, HHI assumed control of the

business, but Hoover did not conduct an inventory of the assets before the closing because

there was a provision in the Agreement to offset any difference that existed after the sale.


                                               2
                                 Cite as 2017 Ark. App. 117

Only in September 2008 did HHI actually take possession of and move the parts and

equipment to Jonesboro. On July 3, 2008, Hoover and Hurt formed a limited liability

corporation named “Lifts, People-Mobility, LLC,” the name of which was changed to MLS

on September 3, 2008. The acquired assets of H2O were transferred to MLS, and that new

LLC continued to operate the business under its name.

       The initial installment payments on the promissory notes to appellants were due on

October 1, 2008. However, when those payments became due, HHI, through Hoover,

notified appellants by letter that it was claiming offsets against the notes, and then

immediately deducted those offsets without following the procedure set out in the

Agreement. Additional offsets against subsequent installment payments were similarly

claimed by HHI without notifying appellants or following the procedures.

       Appellees acknowledge that appellants’ ownership in H2O was purchased as a “going

business” and that they assumed the liabilities of H2O as well as its assets. Notwithstanding,

Hoover testified that he did not accept the current normal business expenses of H2O

incurred before closing. Offsets claimed included H2O’s normal business expenses prior to

closing; charges for services ordered by Hoover after the closing; charges for the value of

equipment the parties had, prior to the sale, agreed was obsolete; and estimates of future

sales that did not develop. Those offsets collectively amounted to more than the cumulative

total of all the promissory notes.

       After appellants objected to these offsets, HHI made a partial payment on one

installment of the notes on April 3, 2009. Fulmer received a check for $135.75; Bentley was




                                              3
                                 Cite as 2017 Ark. App. 117

paid $105.58; and Best and Chilson each received $30.16. Those checks were not cashed or

deposited by appellants.

       Appellants filed suit against HHI d/b/a MLS on August 28, 2012, alleging breach of

contract by appellees. The suit resulted in the following jury verdicts in favor of appellants:

for Fulmer, $294,705; for Bentley, $229,215; for Best, $65,490; and for Chilson, $65,490.

A judgment totaling $651,490, including interest, was entered on August 22, 2012. A

garnishment served on HHI’s bank account in May 2013, realized $4,391.44. That is the

only sum that has been paid on the judgment, and Hurt and Hoover have individually paid

nothing on the obligation since that time. HHI, doing business as MLS, is continuing to

operate H2O. Hoover and Hurt have stated that they plan to pay the remainder of the

judgment when the profits from the business are sufficient.

       This suit filed on August 28, 2012, attempted to pierce the corporate veil of HHI

based on the actions of HHI, and Hurt and Hoover individually, to use the corporate shield

of HHI to avoid payment of and render valueless the promissory notes given by HHI to

appellants as a major portion of the consideration for H2O. Appellees filed a motion for

summary judgment, to which appellants responded, and appellees then replied. Following a

hearing, the trial court granted the motion pursuant to an order entered on October 8,

2015. A notice of appeal and a supplemental notice of appeal were timely filed on November

4 and 12, 2015, respectively.

                           II. Standard of Review and Applicable Law

       Summary-judgment motions are governed by Arkansas Rule of Civil Procedure

56(c)(2) (2016), which provides:


                                              4
                                  Cite as 2017 Ark. App. 117

       The judgment sought shall be rendered forthwith if the pleadings, depositions,
       answers to interrogatories and admissions on file, together with the affidavits, if any,
       shows that there is no genuine issue as to any material fact and that the moving party
       is entitled to a judgment as a matter of law on the issues specifically set forth in the
       motion. A partial summary judgment, interlocutory in character, may be rendered
       on any issue in the case, including liability.

Summary judgment is appropriately granted by a trial court only when there are no genuine

issues of material fact to be litigated, and the party is entitled to judgment as a matter of law.

Delanno, Inc. v. Peace, 366 Ark. 542, 237 S.W.3d 81 (2006). Once the moving party has

established a prima facie entitlement to summary judgment, the opposing party must meet

proof with proof to demonstrate the existence of a material issue of fact. Id. On appellate

review, the court determines if summary judgment was appropriate based on whether the

evidentiary items presented by the moving party in support of the motion leave a material

fact unanswered. Id. The appellate court reviews the evidence in a light most favorable to

the party against whom the motion was filed, resolving all doubts and inferences against the

moving party. Id. That review focuses not only on the pleadings, but also on the affidavits

and other documents. Id.

             III. Grant of Summary Judgment Regarding Piercing the Corporate Veil

       At issue in this case attempting to pierce the corporate veil is whether the persons

acting through the corporation or LLC form have, in some way, abused that form to

perpetuate a “fraud or an injustice.” Appellants note that, at the hearing on the motion for

summary judgment, the trial court accepted appellees’ argument that appellants must prove

an illegal act or fraud in order to pierce the corporate veil. The trial court stated that “in

order for this court to pierce the corporate veil—and I’m citing out of the Anderson v.




                                                5
                                  Cite as 2017 Ark. App. 117

Stewart 2 case—the court will disregard the corporate form when the corporate form has been

illegally abused to the injury of a third party.” Appellants do not disagree with that statement;

however, they assert that there is authority from Arkansas appellate court decisions that

supports the piercing of the veil in the absence of an illegal or fraudulent act where the

actions by the corporation or corporate officer perpetrate an injustice on the plaintiff. See

McMickle v. Griffin, 369 Ark. 318, 254 S.W.3d 729 (2007); Ark. Bank & Trust Co. v. Douglass,

318 Ark. 457, 885 S.W.2d 863 (1994); Woodyard v. Ark. Diversified Ins. Co., 268 Ark. 94,

594 S.W.2d 13 (1980); Winchel v. Craig, 55 Ark. App. 373, 934 S.W.2d 946 (1996) (holding

that courts will ignore the corporate form where fairness demands).

       While the word “fraud” appears in some cases relating to veil-piercing, appellants

submit that it is not the only type of conduct that courts have held will support a piercing

of the corporate veil. Other less heinous conduct, such as “hindering and delaying creditors”

and “evading a contract obligation” have also been held out to be acts that will support

piercing the veil. See Anderson, supra; EnviroClean, Inc. v. Ark. Pollution Control & Ecology

Comm’n, 314 Ark. 98, 858 S.W.2d 116 (1993); Winchel, supra. Appellants reiterate that not

all of the conduct referred to by the decisions involves activity that rises to the level of actual

fraud or criminal equivalent conduct.

       Appellants agree that appellees must be shown to have engaged in some kind of

deceptive activity, but they urge that the trial court, in adopting appellees’ argument that

fraud or illegal conduct must be shown, held appellants to too high a standard. Appellants

argue that Arkansas’ appellate decisions have frequently held that common instances in


       2
           Anderson v. Stewart, 366 Ark. 203, 234 S.W.3d 295 (2006).

                                                6
                                 Cite as 2017 Ark. App. 117

which the separate corporate identity may be disregarded are when the corporation

attempted to, among other things, hinder, delay, and defraud creditors, or evade a contract

or tort obligation. See Fausett Co. v. Rand, 2 Ark. App. 216, 619 S.W.2d 683 (1981).

       Appellants claim that these cases are consistent with a standard more open to proof

of deception supporting the piercing of the corporate veil than the more rigorous standard

of criminal fraud or illegal activity that was urged by appellees and adopted by the trial court.

       We disagree and hold that the trial court applied the correct legal standard and

appropriately granted summary judgment because appellants failed to meet proof with proof

in their summary-judgment pleadings. The record reflects that appellants offered no proof

that appellees illegally abused HHI or engaged in fraud, deception, or conduct sufficient to

justify piercing the veil.

       In K.C. Properties of Northwest Arkansas, Inc. v. Lowell Investment Partners, LLC, 373

Ark. 14, 80 S.W.3d 1 (2008), our supreme court analyzed piercing the veil of an entity and

stated that “the court will disregard the corporate facade when the corporate form has been

illegally abused to the injury of a third party.” Id., at 32, 280 S.W.3d at 15 (citations

omitted). The issue of whether the corporate entity has been fraudulently abused generally

is a question for the trier of fact, and the one seeking to pierce the corporate veil and

disregard the corporate entity has the burden of proving that the corporate form was abused

to his or her injury. See id.

       Though our courts have stated that whether the corporate form has been abused is a

factual issue, summary judgment has been granted when a plaintiff lacked sufficient proof to

proceed. See, e.g., K.C. Props., supra; Nat’l Bank of Commerce v. HCA Health Servs. of Midwest,


                                               7
                                 Cite as 2017 Ark. App. 117

Inc., 304 Ark. 55, 800 S.W.2d 694 (1990); Bonds v. Hunt, 2010 Ark. App. 415, 379 S.W.3d

57; Fausett, supra.

       Recent decisions from this court have followed the standards espoused in K.C.

Properties, supra, and Anderson, supra. And in Bonds, supra, we held that the trial court erred

when it permitted a plaintiff to pierce a corporate veil and hold its shareholder personally

liable simply because he knew of an amount owed by the corporation and the course of

conduct between parties—there was no evidence of fraud or abuse of the corporation to

justify piercing the veil and holding him personally liable. Id.

       Similarly, in Rhodes v. Veith, 80 Ark. App. 362, 96 S.W.3d 734 (2003), the plaintiff

could not pierce a corporate veil to satisfy the judgment against the corporation with the

shareholders’ assets. The trial court specifically found “that there was no fraud, illegality, or

overreaching,” id. at 363, 96 S.W.3d at 736, nor was there “evidence of an improper motive,

of an illegal objective, or of overreaching,” id. at 365, 96 S.W.3d at 737, by the shareholders.

       These cases support the proposition that in order to pierce a corporate veil, a plaintiff

must have evidence of fraud, illegal conduct, or abuse of an entity for the specific purpose

of injuring a third party. See also EnviroClean, supra; Winchel, supra; Fausett, supra. Despite

appellants’ argument that appellees abused their right of setoff contained in the Agreement

by (1) claiming numerous setoffs that had no basis in law or fact to the point where the

amount of those setoffs exceeded the total amount of the debt; and (2) totally disregarding

the indemnification procedures, further showing their lack of good faith, we hold that the

record before us is void of evidence of any action by the trial court to indicate that a higher

standard of misconduct was required by appellees or required appellants to prove criminal


                                               8
                                 Cite as 2017 Ark. App. 117

behavior. In response to the motion for summary judgment, appellants were required to

meet the correct burden of proof and nothing more, and we hold that they failed to do so.

       Appellees were granted summary judgment because appellants produced insufficient

proof to justify piercing the veil of HHI. HHI has incurred annual losses, yet Hurt and

Hoover have contributed money every year to keep HHI in business, have not dissolved

HHI or formed another entity to avoid payment of the judgment, and have not taken assets

from the business, either personally or for the benefit of any third party. The requisite

business formalities set out in the Arkansas statutes have been followed, and appellants failed

to demonstrate in their summary-judgment pleadings that HHI, as a separate legal entity,

has been abused in any form to cause them injury. When there is no evidence of fraud,

individual investors are entitled to be dismissed. See Bonds, supra. Because we agree that

there is no material issue of fact left unanswered, we affirm the trial court’s grant of summary

judgment.

       Affirmed.

       ABRAMSON and VIRDEN, JJ., agree.

       Richard Mays Law Firm, PLLC, by: Richard H. Mays, for appellants.

       Womack Phelps Puryear Mayfield & McNeil, P.A., by: Jeffrey W. Puryear and Ryan M.

Wilson, for appellees.




                                               9